Exhibit 10.1

(Multicurrency-Cross Border)
ISDA®
International Swap Dealers Association. Inc.
MASTER AGREEMENT
dated as of October 1, 2014


Wells Fargo Bank, N.A. and Gentex Corporation


have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.


Accordingly, the parties agree as follows:-
1.
Interpretation

(a)Definitions. The terms defined in Section 14 and in the Schedule will have
the meanings therein specified for the purpose of this Master Agreement.


(b)Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.


(c)Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.


2.
Obligations

(a)General Conditions.
(i)Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.


(ii)Payments under this Agreement will be made on the due date for value on that
date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.


(iii)Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.


Copyright ©1992 by International Swap Dealers Association, Inc.





1ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1

(b)Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.


(c)
Netting. If on any date amounts would otherwise be payable:-

(i)
in the same currency; and

(ii)
in respect of the same Transaction,



by each party to the other, then, on such date, each party's obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.


The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.


(d)
Deduction or Withholding for Tax.



(i)Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:-
(1)promptly notify the other party (“Y”) of such requirement;
(2)pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;
(3)promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and
(4)if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:-




(A)the failure by Y to comply with or perform any agreement contained in Section
4(a)(i), 4(a)(iii) or 4(d); or
(B)the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.
(ii)
Liability. If:-


2ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1

(1)X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);
(2)
X does not so deduct or withhold; and

(3)
a liability resulting from such Tax is assessed directly against X,



then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).


(e)Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.


3.    Representations


Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:¾


(a)Basic Representations.
(i)Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;


(ii)Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;


(iii)No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;


(iv)Consents. All governmental and other consents that are required to have been
obtained by it with respect to this Agreement or any Credit Support Document to
which it is a party have been obtained and are in full force and effect and all
conditions of any such consents have been complied with; and


(v)Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

3ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1

(b)Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.


(c)Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its Affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.


(d)Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.


(e)Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.


(f)Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.


4.    Agreements
Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:¾


(a)Furnish Specified Information. It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs:¾
(i)any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;


(ii)
any other documents specified in the Schedule or any Confirmation; and

(iii)upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,
in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.


(b)Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.


(c)Comply with Laws. It will comply in all material respects with all applicable
laws and orders to which it may be subject if failure so to comply would
materially impair its ability to perform its obligations under this Agreement or
any Credit Support Document to which it is a party.


(d)Tax Agreement. It will give notice of any failure of a representation made by
it under Section 3(f) to be accurate and true promptly upon learning of such
failure.



4ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1

(e)Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax levied
or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated,
organised, managed and controlled, or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located (“Stamp Tax Jurisdiction”) and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party’s execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.


5.    Events of Default and Termination Events


(a)Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
“Event of Default”) with respect to such party:-
(i)Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;
(ii)Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;


(iii)
Credit Support Default.



(1)Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;


(2)the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or


(3)the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;


(iv)Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;
(v)Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction, (2)
defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);

5ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1



(vi)Cross Default. If “Cross Default” is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however
described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);


(vii)Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:-


(1)is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4) institutes or has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors' rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof; (5) has a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (6) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets;
(7) has a secured party take possession of all or substantially all its assets
or has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter; (8)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in clauses (1) to (7) (inclusive); or (9) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts; or


(viii)Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:-


(1)the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or


(2)the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.


(b)Termination Events. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any event specified below constitutes

6ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1

an Illegality if the event is specified in (i) below, a Tax Event if the event
is specified in (ii) below or a Tax Event upon Merger if the event is specified
in (iii) below, and, if specified to be applicable, a Credit Event
Upon Merger if the event is specified pursuant to (iv) below or an Additional
Termination Event if the event is specified pursuant to (v) below:-


(i)Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):-


(1)to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or


(2)to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;


(ii)Tax Event. Due to (x) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, on or after the date on which a Transaction
is entered into (regardless of whether such action is taken or brought with
respect to a party to this Agreement) or (y) a Change in Tax Law, the party
(which will be the Affected Party) will, or there is a substantial likelihood
that it will, on the next succeeding Scheduled Payment Date (1) be required to
pay to the other party an additional amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional amount is
required to be paid in respect of such Tax under Section 2(d)(i)(4) (other than
by reason of Section 2(d)(i)(4)(A) or (B));


(iii)Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2)
receive a payment from which an amount has been deducted or withheld for or on
account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of Section
2(d)(i)(4)(A) or (B)), in either case as a result of a party consolidating or
amalgamating with, or merging with or into, or transferring all or substantially
all its assets to, another entity (which will be the Affected Party) where such
action does not constitute an event described in Section 5(a)(viii);


(iv)Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in Section
5(a)(viii) but the creditworthiness of the resulting, surviving or transferee
entity is materially weaker than that of X, such Credit Support Provider or such
Specified Entity, as the case may be, immediately prior to such action (and, in
such event, X or its successor or transferee, as appropriate, will be the
Affected Party); or


(v)Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).


(c)Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or

7ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1

give rise to an Event of Default also constitutes an Illegality, it will be
treated as an Illegality and will not constitute an Event of Default.
1.
Early Termination



(a)Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(l), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).


(b)
Right to Terminate Following Termination Event.



(i)Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.


(ii)Transfer to Avoid Termination Event. If either an Illegality under Section
5(b)(i)(l) or a Tax Event occurs and there is only one Affected Party, or if a
Tax Event Upon Merger occurs and the Burdened Party is the Affected Party, the
Affected Party will, as a condition to its right to designate an Early
Termination Date under Section 6(b)(iv), use all reasonable efforts (which will
not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.


If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after notice is given under
Section 6(b)(i).


Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party's policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.


(iii)Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.


(iv)
Right to Terminate. If:-



(1)a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii), as
the case may be, has not been effected with respect to all Affected Transactions
within 30 days after an Affected Party gives notice under Section 6(b)(i); or


(2)an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,
either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger,

8ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1

any Affected Party in the case of a Tax Event or an Additional Termination Event
if there is more than one Affected Party, or the party which is not the Affected
Party in the case of a Credit Event Upon Merger or an Additional Termination
Event if there is only one Affected Party may, by not more than
20 days notice to the other party and provided that the relevant Termination
Event is then
continuing, designate a day not earlier than the day such notice is effective as
an Early Termination Date in respect of all Affected Transactions.
(c)
Effect of Designation.



(i)If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.


(ii)Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount if any, payable in respect
of an Early Termination Date shall be determined pursuant to Section 6(e).


(d)
Calculations.



(i)Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.


(ii)Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.


(e)Payments on Early Termination. If an Early Termination Date occurs. the
following provisions shall apply based on the parties' election in the Schedule
of a payment measure, either “Market Quotation” or “Loss”, and a payment method,
either the “First Method” or the “Second Method”. If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.


(i)Events of Default. If the Early Termination Date results from an Event of
Default:-
(1)First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.

9ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1

(2)First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party's Loss in respect of this Agreement.




(3)Second Method and Market Quotation. If the Second Method and Market Quotation
apply, an amount will be payable equal to (A) the sum of the Settlement Amount
(determined by the


Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party less (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party. If that amount is a positive number, the
Defaulting Party will pay it to the Non-defaulting Party; if it is a negative
number, the Non-defaulting Party will pay the absolute value of that amount to
the Defaulting Party.




(4)Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party's Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.


(ii)
Termination Events. If the Early Termination Date results from a Termination
Event:-



(1)One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.


(2)
Two Affected Parties. If there are two Affected Parties:-



(A)if Market Quotation applies, each party will determine a Settlement Amount in
respect of the Terminated Transactions, and an amount will be payable equal to
(I) the sum of (a) one-half of the difference between the Settlement Amount of
the party with the higher Settlement Amount (“X”) and the Settlement Amount of
the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and


(B)if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).


If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.


(iii)Adjustment for Bankruptcy. In circumstances where an Early Termination Date
occurs because “Automatic Early Termination” applies in respect of a party, the
amount determined under this Section 6(e) will be subject to such adjustments as
are appropriate and permitted by law to

10ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1

reflect any payments or deliveries made by one party to the other under this
Agreement (and retained by such other party) during the period from the relevant
Early Termination Date to the date for payment determined under Section
6(d)(ii).


(iv)Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.


2.
Transfer



Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:-


(a)a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and


(b)a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).


Any purported transfer that is not in compliance with this Section will be void.


3.
Contractual Currency



(a)Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into this Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.


(b)Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or

11ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1

conversion into the Contractual Currency.


(c ) Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.


(d) Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.
4.
Miscellaneous

(a)Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.
(b)Amendments. No amendment, modification or waiver in respect of this Agreement
will be effective unless in writing (including a writing evidenced by a
facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.
(c)Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.
(d)Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.


(e)
Counterparts and Confirmations.

(i)This Agreement (and each amendment, modification and waiver in respect of it)
may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.
(ii)The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.


(f)No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.


(g)Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.


5.
Offices; Multibranch Parties

(a)If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organisation of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office. This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.
(b)Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.


(c)If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

12ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1

6.
Expenses

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document
to which the Defaulting Party is a party or by reason of the early termination
of any Transaction, including, but not limited to, costs of collection.


7.
Notices

(a)Effectiveness. Any notice or other communication in respect of this Agreement
may be given in any manner set forth below (except that a notice or other
communication under Section 5 or 6 may not be given by facsimile transmission or
electronic messaging system) to the address or number or in accordance with the
electronic messaging system details provided (see the Schedule) and will be
deemed effective as indicated:-
(i)if in writing and delivered in person or by courier, on the date it is
delivered;


(ii)
if sent by telex, on the date the recipient's answerback is received;



(iii)if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender's facsimile machine);


(iv)if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or


(v)
if sent by electronic messaging system, on the date that electronic message is
received,

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.
(b)Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.


8.
Governing Law and Jurisdiction

(a)Governing Law. This Agreement will be governed by and construed in accordance
with the law specified in the Schedule.


(b)Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably:-


(i)submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and


(ii)waives any objection which it may have at any time to the laying of venue of
any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.


Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude

13ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1

the bringing of Proceedings in any other jurisdiction.


(c)Service of Process. Each party irrevocably appoints the Process Agent (if
any) specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any
reason any party's Process Agent is unable to act as such, such party will
promptly notify the other party and within 30 days appoint a substitute process
agent acceptable to the other party. The parties irrevocably consent to service
of process given in the manner provided for notices in Section 12. Nothing in
this Agreement will affect the right of either party to serve process in any
other manner permitted by law.
(d)Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.
9.
Definitions

As used in this Agreement:-


“Additional Termination Event” has the meaning specified in Section 5(b).


“Affected Party” has the meaning specified in Section 5(b).
“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.
“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.


“Applicable Rate” means:-
(a)in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;
(b)in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;
(c)in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and
(d)
in all other cases, the Termination Rate.



“Burdened Party” has the meaning specified in Section 5(b).


“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.
“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.
“Credit Event Upon Merger” has the meaning specified in Section 5(b).
“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.
“Credit Support Provider” has the meaning specified in the Schedule.
“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.
“Defaulting Party” has the meaning specified in Section 6(a).

14ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1



“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv). “Event of Default” has the meaning specified in Section 5(a)
and, if applicable, in the Schedule. “Illegality” has the meaning specified in
Section 5(b).
“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).


“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.


“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.


“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or (3)
or 6(e)(ii)(2)(A) applies. Loss does not include a party's legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.


“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have
been required after that date. For this purpose, Unpaid Amounts in respect of
the Terminated Transaction or group of Terminated Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included. The Replacement

15ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1

Transaction would be subject to such documentation as such party and the
Reference Market-maker may, in good faith, agree. The party making the
determination (or its agent) will request each Reference Market-maker to provide
its quotation to the extent reasonably practicable as of the same day and time
(without regard to different time zones) on or as soon as reasonably practicable
after the relevant Early Termination Date. The day and time as of which those
quotations are to be obtained will be selected in good faith by the party
obliged to make a determination under Section 6(e), and, if each party is so
obliged, after consultation with the other. If more than three quotations are
provided, the Market Quotation will be the arithmetic mean of the quotations,
without regard to the quotations having the highest and lowest values. If
exactly three such quotations are provided, the Market Quotation will be the
quotation remaining after disregarding the highest and lowest quotations. For
this purpose, if more than one quotation has the same highest value or lowest
value, then one of such quotations shall be disregarded. If fewer than three
quotations are provided, it will be deemed that the Market Quotation in respect
of such Terminated Transaction or group of Terminated Transactions cannot be
determined.


“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.


“Non-defaulting Party” has the meaning specified in Section 6(a).


“Office” means a branch or office of a party, which may be such party's head or
home office.


“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.


“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.
“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.
“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.


“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.


“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of:-
(a)the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and


(b)such party's Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.
“Specified Entity” has the meaning specified in the Schedule.
“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.


“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit

16ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1

Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is a
rate swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions),
(b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the relevant
confirmation.


“Stamp Tax” means any stamp, registration, documentation or similar tax.


“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.


“Tax Event” has the meaning specified in Section 5(b).


“Tax Event Upon Merger” has the meaning specified in Section 5(b).


“Terminated Transactions” means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).


“Termination Currency” has the meaning specified in the Schedule.


“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.


“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.


“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.


“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under Section
2(a)(i) which was (or would have been but for Section 2(a)(iii)) required to be
settled by delivery to such party on or prior to such Early Termination Date and
which has not been so settled as at such Early Termination Date, an amount equal
to the fair market
value of that which was (or would have been) required to be delivered as of the
originally scheduled date for delivery, in each case together with (to the
extent permitted under applicable law) interest, in the currency of such
amounts, from (and including) the date such amounts or obligations were or would
have been required

17ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1

to have been paid or performed to (but excluding) such Early Termination Date,
at the Applicable Rate. Such amounts of interest will be calculated on the basis
of daily compounding and the actual number of days elapsed. The fair market
value of any obligation referred to in clause (b) above shall be reasonably
determined by the party obliged to make the determination under Section 6(e) or,
if each party is so obliged, it shall be the average of the Termination Currency
Equivalents of the fair market values reasonably determined by both parties.


IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.




Wells Fargo Bank, N.A.
 
 
Gentex Corporation
 
 
 
 
 
 
By: /s/John Miechkowski            
 
 
By: /s/Steve Downing                            
 
Name: John Miechkowski
 
 
Name: Steve Downing
 
Title: Authorized Signatory
 
 
Title: CFO, VP of Finance
 
Date: 10-1-2014
 
 
Date: October 1, 2014
 




18ISDA ® 1992

--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE
to the
MASTER
AGREEMENT
dated as of October 1, 2014 between WELLS FARGO BANK, N.A. (“Party A”) and
GENTEX CORPORATION (“Party B”)


Part 1. Termination Provisions


(a)
“Specified Entity” means, for purposes of Section 5(a)(v), with respect to Party
A, Party A’s Affiliates and with respect to Party B, any “Loan Party” as defined
in the Credit Agreement or any Refinancing Credit Agreement.



(b)
“Specified Transaction” has its meaning as defined in Section 14, provided that
for purposes of Section 5(a)(v), Specified Transaction shall also mean clearing
and/or execution arrangements involving swaps or futures, options or other
derivatives.



(c)
The “Cross Default” provisions of Section 5(a)(vi) apply to both parties
provided that the phrase “, or becoming capable at such time of being declared,”
is hereby deleted from Section 5(a)(vi) of the Agreement, provided, however,
with respect to Party B only, a “Cross Default” shall also be deemed to exist
with respect to Party B as of the close of business on the twentieth (20th)
calendar day (or, if such date is not a Local Business Day, the immediately
following Local Business Day) following the date on which such indebtedness
first becomes capable of being declared due and payable under the Credit
Agreement as the result of the occurrence and continuation of an event of
default thereunder if, prior to such time, such event of default has not been
waived or cured in accordance with the terms of the Credit Agreement.



“Specified Indebtedness” means, with respect to Party A, any obligation (whether
present, future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money or relating to the payment or delivery of funds,
securities or other property (including, without limitation, collateral), other
than indebtedness in respect of any bank deposits received in the ordinary
course of business by any foreign branch of a party the repayment of which is
prevented, hindered or delayed by any governmental or regulatory action or law
unrelated to the financial condition or solvency of such party or that foreign
branch and, with respect to Party B, indebtedness under the Credit Agreement or
any Refinancing Credit Agreement.


“Threshold Amount” means, (a) with respect to Party A, an amount (including its
equivalent in another currency) equal to 3% of Shareholders Equity of Wells
Fargo & Co. (“WFC”), and (b) with respect to Party B, $35,000,000 (including its
equivalent in another currency), provided that for any Specified Indebtedness
payable by Party B (or any Credit Support Provider of Party B) to Party A or to
any of Party A’s Affiliates, Threshold Amount means any amount of such Specified
Indebtedness.


“Shareholders Equity” means an amount equal to WFC’s total assets minus its
total liabilities, as reflected on WFC’s most recent audited financial
statements.


(d)
“Credit Event Upon Merger” applies to both parties, provided that, with respect
to Party B, any actions permitted under Sections 8.2.5 or 8.2.6 of the Credit
Agreement will not constitute a “Credit Event Upon Merger” hereunder.



(e)
“Automatic Early Termination” does not apply to either party.




1

--------------------------------------------------------------------------------

Exhibit 10.1

(f)
Payments on Early Termination. Except as otherwise provided herein, “Market
Quotation” and the “Second Method” apply, provided that with respect to the
following types of Transactions, a Market Quotation shall not be determined or
included under clause (a) of the definition of Settlement Amount, and



instead a “Loss” shall be determined and included under clause (b) of the
definition of Settlement Amount with respect to the following types of
Transactions: (i) any FX Transactions and Currency Option Transactions, and (ii)
any Transactions which are commodity swaps, commodity options, commodity
forwards or any other commodity derivative transactions.


In the case of any Terminated Transaction that is, or is subject to, any
unexercised option, the words “economic equivalent of any payment or delivery”
appearing in the definition of “Market Quotation” shall be construed to take
into account the economic equivalent of the option.


(g)
“Termination Currency” means U.S. Dollars.



(h)
Additional Termination Event applies to Party B. “Additional Termination Event”
means, with respect to Party B (which will be the Affected Party), the
occurrence of the following event:



(i)The Credit Agreement or any Refinancing Credit Agreement ceases to be in full
force and effect or any commitment by Party A to lend or otherwise extend credit
thereunder shall terminate; Party B ceases to have any obligations to Party A
under the Credit Agreement or any Refinancing Credit Agreement (or under any
promissory note or other evidence of indebtedness issued in connection
therewith), whether as the result of the repayment, discharge or satisfaction of
such obligations, or otherwise; or either Party A or Party B ceases to be a
party to the Credit Agreement or any Refinancing Credit Agreement; in each case,
other than due to the unilateral, voluntary sale or transfer to a third party of
Party A’s rights or interests in the Credit Agreement (or any promissory note or
other evidence of indebtedness issued in connection therewith).


(ii)Party A does not or ceases to have the benefit of the same security as, and
on a pari passu basis with, and pro rata payment treatment of, the senior
secured lenders under the Credit Agreement or any Refinancing Credit Agreement,
as the case may be; provided, however, that the failure of any subsidiary of
Party B to guarantee, or provide security for, Party B’s obligations under the
Agreement on account of any provision of the Commodity Exchange Act (“CEA”) or
any rule, regulation or order of the Commodity Futures Trading Commission
(“CFTC”) (or the application or official interpretation thereof) shall not
constitute an “Additional Termination Event” for purposes of this provision.


(i)
Failure to Pay or Deliver. Section 5(a)(i) of this Agreement is hereby amended
by replacing the word “third” with “first” in the third line thereof.



Part 2. Tax Representations


(a)
Payer Tax Representations. For the purpose of Section 3(e) of this Agreement,
each party makes the following representation:



It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement.


In making this representation, a party may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of this
Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i)
or 4(a)(iii) of this Agreement, and the accuracy and effectiveness of any
document

2

--------------------------------------------------------------------------------

Exhibit 10.1

provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this
Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of this Agreement, provided that it shall not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) by
reason of material prejudice to its legal or commercial position.
(b)
Payee Tax Representations. For the purpose of Section 3(f) of this Agreement:



(i)
Party A makes the following representation(s):



(A)It is a national banking association organized or formed under the laws of
the United States and is a United States resident for United States federal
income tax purposes.


(B)
Party A makes no other Payee Tax Representations.



(ii)
Party B makes the following representation(s):



(A)It is organized or formed under the laws of a state within the United States,
and it is (or, if Party B is disregarded for United States federal income tax
purposes, its beneficial owner is) a United States resident for United States
federal income tax purposes.


(B)Party B makes no other Payee Tax Representations. Part 3. Documents
(a)
Tax Forms.



(i)Delivery of Tax Forms. For the purpose of Section 4(a)(i), and without
limiting Section 4(a)(iii), each party agrees to duly complete, execute and
deliver to the other party the tax forms specified below with respect to it (A)
before the first Payment Date under this Agreement, (B) promptly upon reasonable
demand by the other party and (C) promptly upon learning that any such form
previously provided by the party has become obsolete or incorrect.


(ii)
Tax Forms to be Delivered by Party A: None specified.

(iii)
Tax forms to be Delivered by Party B:



A correct, complete and duly executed U.S. Internal Revenue Service Form W-9 (or
successor thereto) that eliminates U.S. federal backup withholding tax on
payments to Party B under this Agreement.


(b)
Delivery of Documents. When it delivers this Agreement, each party shall also
deliver its Closing Documents to the other party in form and substance
reasonably satisfactory to the other party. For each Transaction, a party shall
deliver, promptly upon request, a duly executed incumbency certificate for the
person(s) executing the Confirmation for that Transaction on behalf of that
party.



(i)For Party A, “Closing Documents” means (A) a copy, certified by the secretary
or assistant secretary of Party A, of the resolutions of Party A’s board of
directors authorizing the execution, delivery and performance by Party A of this
Agreement (including the Credit Support Annex, if any) and authorizing Party A
to enter into Transactions hereunder and (B) a duly executed certificate of the
secretary or assistant secretary of Party A certifying the name, true signature
and authority of each person authorized to execute this Agreement (including the
Credit Support Annex, if any) and enter into Transactions for Party A.


(ii)For Party B, “Closing Documents” means an opinion of counsel covering Party
B’s Basic

3

--------------------------------------------------------------------------------

Exhibit 10.1

Representations under Section 3(a) as they relate to this Agreement (including
the Credit Support Annex, if any), or in lieu thereof, (A) a copy, certified by
the secretary or assistant secretary of Party B, of the resolutions of Party B’s
board of directors authorizing the execution, delivery and performance by Party
B of this Agreement (including the Credit Support Annex, if any) and authorizing
Party B to enter into Transactions hereunder and
(B) a duly executed certificate of the secretary or assistant secretary of Party
B certifying the name, true signature and authority of each person authorized to
execute this Agreement (including the Credit Support Annex, if any) and enter
into Transactions for Party B.


(c)
Financial Statements. Unless otherwise provided to Party A pursuant to the terms
of the Credit Agreement (as defined in paragraph (h) of Part 1 of the Schedule),
Party B will furnish to Party A (i) within 120 days after the close of each of
Party B’s fiscal years, an audit report certified by independent certified
public accountants of recognized standing prepared in accordance with generally
accepted accounting principles (including balance sheets as of the end of such
period, related profit and loss and reconciliation of surplus statements, and a
statement of cash flows), and (ii) within 90 days after the close of each of the
first three quarterly periods of each of its fiscal years unaudited balance
sheets as at the close of each such period and profit and loss and
reconciliation of surplus statements and a statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its chief financial officer. The foregoing financial statements
shall be delivered to the following address: Wells Fargo Bank, N.A., 146 Monroe
Center St Nw, 10th Floor, Grand Rapids, MI 49503-2833, addressed to the
attention of: Charles Lott, Relationship Manager, MAC N2765-100, or such other
address as Party A may provide in writing.



Part 4. Miscellaneous


(a)
Addresses for Notices.



(i)To Party A. For purposes of Section 12(a) of this Agreement, all notices or
communications to Party A shall, with respect to any particular Transaction, be
sent or delivered to the address or facsimile number specified by Party A in the
relevant Confirmation (or if not so specified, as specified by Party A in
writing for that Transaction or type of Transaction, or if not so specified,
then to its address or facsimile number specified below), and otherwise with
respect to this Agreement, as specified below, provided that any notice under
Section 5 or 6 of this Agreement shall be sent or delivered to Party A at the
address specified below as required by Section 12(a).


Wells Fargo Bank, N.A.
45 Fremont Street 30th Floor
MAC A0194-300
San Francisco, CA 94105 Facsimile No.: (877) 564-8524
Attention: Derivatives Documentation Manager


(ii)To Party B. For purposes of Section 12(a) of this Agreement, all notices or
communications to Party B shall, with respect to any particular Transaction, be
sent or delivered to the address or facsimile number specified by Party B in the
relevant Confirmation (or if not so specified, as specified

4

--------------------------------------------------------------------------------

Exhibit 10.1

by Party B in writing for that Transaction or type of Transaction, or if not so
specified, then to its address or facsimile number specified below), and
otherwise with respect to this Agreement, as specified below, provided that any
notice under Section 5 or 6 of this Agreement shall be sent or delivered to
Party B at its address specified below as required by Section 12(a).


GENTEX CORPORATION
600 N. Centennial Street Zeeland, MI 49464
Telephone No.: (616) 772-1800
E-mail: steve.downing@gentex.com
robert.hughes@gentex.com kevin.nash@gentex.com
Attention: Steve Downing
Robert Hughes Kevin Nash


(b)
Process Agent. For the purpose of Section 13(c) of this Agreement, neither party
appoints a Process Agent hereunder.



(c)
Offices. Section 10(a) applies.



(d)
Multibranch Party.



(i)Party A is a Multibranch Party, and may act through its San Francisco Office
or Charlotte Office or its London Branch, as specified in the relevant
Confirmation. If any Confirmation for a Transaction is sent or executed by Party
A without specifying its Office, it will be presumed that Party A’s Office for
that Transaction is its San Francisco Office, absent notice to the contrary from
Party A.


(ii)
Party B is not a Multibranch Party.



(e)
“Calculation Agent” means Party A.



(f)
Credit Support Document.



Party A: None. Party B: None.
“Credit Support Default” is amended by adding at the end of Section
5(a)(iii)(1):


“, any default, event of default or other similar condition or event (however
described) exists under any Credit Support Document, any action is taken to
realize upon any collateral provided to secure such party’s obligations
hereunder or under any Transaction, or the other party fails at any time to have
a valid and perfected first priority security interest in any such collateral;”

5

--------------------------------------------------------------------------------

Exhibit 10.1



(g)
“Credit Support Provider” means, with respect to Party B, each of the “Loan
Parties” as defined in the Credit Agreement or any Refinancing Credit Agreement.



(h)
Governing Law and Jurisdiction. (i) To the extent not otherwise preempted by
U.S. Federal law, this Agreement will be governed by and construed in accordance
with the law of the State of New York (without giving effect to any provision of
New York law that would cause another jurisdiction’s laws to be applied).



(ii) Section 13(b) of the Agreement is hereby amended by (i) deleting the word
“non-exclusive” appearing in paragraph (i) thereof and substituting therefor the
word “exclusive” and (ii) deleting the last sentence of Section 13(b) and
substituting therefor the following sentence:


“Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction if (A) the courts of the State of New York or the United
States District Court located in the Borough of Manhattan in New York City lacks
jurisdiction over the parties or the subject matter of the Proceedings or
declines to accept the Proceedings on the grounds of lacking such jurisdiction;
(B) the Proceedings are commenced by a party for the purpose of enforcing
against the other party’s property, assets or estate any decision or judgment
rendered by any court in which Proceedings may be brought as provided hereunder;
(C) the Proceedings are
commenced to appeal any such court’s decision or judgment to any higher court
with competent appellate jurisdiction over that court’s decisions or judgments
if that higher court is located outside the State of New York or Borough of
Manhattan, such as a federal court of appeals or the U.S. Supreme Court; or (D)
any suit, action or proceeding has been commenced in another jurisdiction by or
against the other party or against its property, assets or estate (including,
without limitation, any suit, action or proceeding described in Section
5(a)(vii)(4) of this Agreement), and, in order to exercise or protect its
rights, interests or remedies under this Agreement, the party (1) joins, files a
claim, or takes any other action, in any such suit, action or proceeding, or (2)
otherwise commences any Proceeding in that other jurisdiction as the result of
that other suit, action or proceeding having commenced in that other
jurisdiction.”


(i)
Waiver of Jury Trial. To the extent permitted by applicable law, each party
irrevocably waives any and all right to trial by jury in any legal proceeding in
connection with this Agreement, any Credit Support Document to which it is a
party, or any Transaction. If, notwithstanding such waiver, a party would retain
the right to trial by jury under applicable law in any such legal proceeding and
any loan agreement (or other credit facility) outstanding at the time between
the parties (whether or not anyone else is a party thereto) contains arbitration
provisions applicable to such loan agreement (or credit facility), then such
arbitration provisions shall be deemed equally to apply to any dispute between
the parties relating to this Agreement or any Transaction, and for such purpose
such arbitration provisions (together with related definitions) shall be deemed
incorporated by reference herein (mutatis mutandis) and shall be construed as
applying solely to any such dispute (with references therein to any lenders or
creditors being deemed references to Party A). In all other cases, any
arbitration provisions contained in any such loan agreement (or credit facility)
shall not apply to this Agreement or any Transactions, notwithstanding anything
to the contrary contained in such loan agreement (or other credit facility).



(j)
Netting of Payments. Section 2(c)(ii) will apply in respect of all Transactions
from the date of this Agreement, provided that Section 2(c)(ii) will not apply
with respect to any Transactions or group of Transactions for which the parties
mutually agree shall be netted operationally.



(k)
“Affiliate” has its meaning as defined in Section 14.



(l)
Additional Definitions. Section 14 is hereby amended by inserting the following
definitions:




6

--------------------------------------------------------------------------------

Exhibit 10.1

“Credit Agreement” means that certain Credit Agreement dated as of September 27,
2013 by and among Party B, as the Borrower, the Guarantors from time to time
party thereto, the Lenders party thereto, PNC Bank, National Association, as
Administrative Agent, Party A, as Syndication Agent, and PNC Capital Markets
LLC, as Sole Lead Arranger and Sole Bookrunner, (and their successors and
assigns), as the same may be amended, supplemented, restated, renewed, extended,
replaced or otherwise modified from time to time.


“Refinancing Credit Agreement” means any agreement for the provision of senior
secured credit facilities entered into in connection with a refinancing of all
or part of the available credit facilities under the Credit Agreement or another
Refinancing Credit Agreement, as applicable.




Part 5. Other Provisions


(a)
ISDA Publications.



(i)2006 ISDA Definitions. This Agreement and each Transaction are subject to the
2006 ISDA Definitions published by the International Swaps and Derivatives
Association, Inc. (the “2006 ISDA Definitions”) and will be governed by the
provisions of the 2006 ISDA Definitions. The provisions of the 2006 ISDA
Definitions are incorporated by reference in, and shall form part of, this
Agreement and each Confirmation.
Any reference to a “Swap Transaction” in the 2006 ISDA Definitions is deemed to
be a reference to a “Transaction” for purposes of this Agreement or any
Confirmation, and any reference to a “Transaction” in this Agreement or any
Confirmation is deemed to be a reference to a “Swap Transaction” for purposes of
the 2006 ISDA Definitions. The provisions of this Agreement (exclusive of the
2006 ISDA Definitions) shall prevail in the event of any conflict between such
provisions and the 2006 ISDA Definitions.


(ii)EMU Protocol. If a present or future European Union member state adopts the
euro as its lawful currency to replace its national currency, then Annexes 1
through 5 (inclusive) and Section 6 of the EMU Protocol published on May 6, 1998
by the International Swaps and Derivatives Association, Inc. (i) shall be deemed
to apply to any Transaction involving that member state’s national currency
(which shall be considered a Legacy Transaction under the EMU Protocol), (ii)
shall be construed in a manner consistent with the purpose of the EMU Protocol
notwithstanding that the start of the third stage of European Economic and
Monetary Union has already occurred, and (iii) are hereby incorporated by
reference in, and shall form part of, this Agreement. References in the EMU
Protocol to “ISDA Master Agreement” will be deemed references to this Agreement.


(b)
Scope of Agreement. Any Specified Transaction now existing or hereafter entered
into between the parties (whether or not evidenced by a Confirmation) shall
constitute a “Transaction” under this Agreement and shall be subject to,
governed by, and construed in accordance with the terms of this Agreement,
unless the confirming document(s) for that Specified Transaction provide(s)
otherwise. For any such Specified Transaction not evidenced by a Confirmation,
Section 2(a)(i) of this Agreement is amended to read as follows: “(i) Each party
will make each payment or delivery to be made by it under each Transaction, as
specified in each Confirmation (or otherwise in accordance with the terms of
that Transaction if not evidenced by a Confirmation), subject to the other
provisions of this Agreement.”



(c)
Additional Representations. In addition to the representations under Section 3,
the following representations will apply:



(i)
Relationship Between Parties. Each party will be deemed to represent to the
other party on


7

--------------------------------------------------------------------------------

Exhibit 10.1

the date on which it enters into a Relevant Agreement that:


(1)
Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into the Relevant Agreement and as to whether the
Relevant Agreement is appropriate or proper for it based solely upon its own
judgment and upon advice from such advisers as it has deemed necessary. It is
not relying on any communication (written or oral) of the other party or any of
its affiliates (or its respective representatives) as investment advice or as a
recommendation to enter into the Relevant Agreement, it being understood that
information and explanations related to the terms and conditions of any Relevant
Agreement will not be considered investment advice or a recommendation to enter
into the Relevant Agreement. No communication (written or oral) received from
the other party or any of its affiliates (or its respective representatives)
will be deemed to be an assurance or guarantee as to the expected results of the
Relevant Agreement.



(2)
Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Relevant
Agreement based solely upon its own evaluation of the Relevant Agreement
(including the present and future results, consequences, risks, and benefits
thereof, whether financial, accounting, tax, legal, or otherwise) or that of its
own advisers. It is also capable of assuming, and assumes, the risks of the
Relevant Agreement. It also understands that the terms under which any
Transaction may be terminated early are set forth in this Agreement (or in the
relevant Confirmation), and any early termination of a Transaction other than
pursuant to such terms is subject to mutual agreement of the parties confirmed
in writing, the terms of which may require one party to pay an early termination
fee to the other party based upon market conditions prevailing at the time of
early termination.

(3)
Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of the Relevant Agreement, and any agency, brokerage,
advisory or fiduciary services that the other party (or any of its affiliates)
may otherwise provide to the party (or to any of its affiliates) excludes the
Relevant Agreement.



“Relevant Agreement” means this Agreement, each Transaction, each Confirmation,
any Credit Support Document, or any agreement (including any amendment,
modification, transfer or early termination) between the parties relating to
this Agreement or to any Transaction, Confirmation or Credit Support Document.


(ii)Eligibility. Each party will be deemed to represent to the other party on
the date on which it enters into a Transaction that it is an “eligible contract
participant” within the meaning of the Commodity Exchange Act.


(iii)ERISA. Each party represents to the other party at all times hereunder that
it is not (i) an employee benefit plan as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or a plan
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), subject to Title I of ERISA or Section 4975 of the Code,
or a plan as so defined but which is not subject to Title I of ERISA or Section
4975 of the Code but is subject to another law materially similar to Title I of
ERISA or Section 4975 of the Code (each of which, an “ERISA Plan”), (ii) a
person or entity acting on behalf of an ERISA Plan, or (iii) a person or entity
the assets of which constitute assets of an ERISA Plan.


(d)
Set-off. Any amount (“Early Termination Amount”) payable to one party (“Payee”)
by the other party (“Payer”) under Section 6(e), in circumstances where there is
a Defaulting Party or one Affected Party in the case where either a Termination
Event under Section 5(b)(iv) or any other Termination Event in which all
outstanding Transactions are Affected Transactions has occurred, will, at the
option of the party (“X”) other than the Defaulting Party or the Affected Party
(and without prior notice to the Defaulting Party or the Affected Party), be
reduced by means of set off against any amount(s) (“Other


8

--------------------------------------------------------------------------------

Exhibit 10.1

Agreement Amount”) payable (whether at such time or in the future or upon the
occurrence of a contingency) by the Payee to the Payer or to any Affiliate of
the Payer (irrespective of the currency, place of payment or booking office of
the obligation) under any other agreement(s) between the Payee and the Payer (or
between the Payee and any Affiliate of the Payer) or instrument(s) or
undertaking(s) issued or executed by the Payee to, or in the favor of, the Payer
or any Affiliate of the Payer (and the Other Agreement Amount will be discharged
promptly and in all respects to the extent it is so set-off). X will give notice
to the other party of any set-off effected under this paragraph.


For this purpose, either the Early Termination Amount or the Other Agreement
Amount (or the relevant portion of such amounts) may be converted by X into the
currency in which the other is denominated at the rate of exchange at which such
party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. The term “rate of exchange”
includes, without limitation, any premiums and costs of exchange payable in
connection with the purchase of or conversion into the relevant currency.


Nothing in this paragraph shall be effective to create a charge or other
security interest. This paragraph shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other right to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).


(e)
Escrow. If payments denominated in different currencies are due hereunder by
both parties on the same day and a party has reasonable cause to believe that
the other party will not meet its payment obligation, then as reasonable
assurance of performance the party may notify the other party that payments on
that date are to be made in escrow. In this case, deposit of the payment due
earlier on that date shall be made by 2:00 p.m. (local time at the place for the
earlier payment) on that date with any escrow agent selected by the party giving
the notice from among major commercial banks independent of either party (and
its affiliates), accompanied by irrevocable payment instructions (i) to release
the deposited payment to the intended recipient upon receipt by

the escrow agent of the required deposit of the corresponding payment from the
other party on the same date accompanied by irrevocable payment instructions to
the same effect or (ii) if the required deposit of the corresponding payment is
not made on the same date, to return the payment deposited to the party that
paid in escrow. The party that elects to have payments made in escrow shall pay
the costs of the escrow arrangements and shall make arrangements to provide that
the intended recipient of the amount due to be deposited first shall be entitled
to interest on the deposited payment for each day in the period of its deposit
at the rate offered by the escrow agent for that day for overnight deposits in
the relevant currency in the office where it holds that deposited payment (at
11:00 a.m. local time on that day) if that payment is not released by 5:00 p.m.
local time on the date it is deposited for any reason other than the intended
recipient’s failure to make the escrow deposit it is required to make hereunder
in a timely fashion.


(f)
Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties or any of their Affiliates in connection with this
Agreement or any Transaction or potential Transaction, (ii) agrees to obtain any
necessary consent of, and give any necessary notice of such recording to, its
relevant personnel and those of its Affiliates and (iii) agrees, to the extent
permitted by applicable law, that such recordings may be submitted in evidence
in any Proceedings.



(g)
Confirmation Procedures. Confirmations for Transactions are due under CFTC Rule
23.501 within the applicable time frame specified in such rule, to the extent
applicable.



(h)
Covenants of Financial Agreements.



(i)Party B shall provide Party A at all times hereunder with the same covenant
protection as Party

9

--------------------------------------------------------------------------------

Exhibit 10.1

B provides its lenders or creditors under Financial Agreements. Therefore, in
addition to the Cross Default provisions of this Agreement, and notwithstanding
the satisfaction of any obligation or promise to pay money to its lenders or
creditors under any Financial Agreement, or the termination or cancellation of
any Financial Agreement, Party B hereby agrees to perform, comply with and
observe for the benefit of Party A hereunder all affirmative and negative
covenants contained in each Financial Agreement applicable to Party B (excluding
any obligation or promise to pay money under any Financial Agreement) at any
time Party B has any obligation (whether absolute or contingent) under this
Agreement.


(ii)For purposes hereof: (A) the affirmative and negative covenants of each
Financial Agreement applicable to Party B (together with related definitions and
ancillary provisions, but in any event excluding any obligation or promise to
pay money under any Financial Agreement) are incorporated by reference herein
(mutatis mutandis); (B) if lenders or creditors other than Party A are parties
to any Financial Agreement, then references therein to the lenders or creditors
shall be deemed references to Party A; and (C) for any such covenant applying
only when any loan, other extension of credit, obligation or commitment under
any Financial Agreement is outstanding, that covenant shall be deemed to apply
hereunder at any time Party B has any obligation (whether absolute or
contingent) under this Agreement.


(iii)Notwithstanding the foregoing, if the incorporation of any provision by
reference from any Financial Agreement would result in the violation by Party B
of the terms of that Financial Agreement, or be in violation of any law, rule or
regulation (as interpreted by any court of competent jurisdiction), then this
Agreement shall not incorporate that provision.


“Financial Agreement” means each existing or future agreement or instrument
relating to any loan or extension of credit from Party A (or any of its
Affiliates) to Party B (whether or not anyone else is a party thereto), as the
same exists when executed and without regard to (i) any termination or
cancellation thereof or Party A (or any of its Affiliates) ceasing to be a party
thereto (whether as a result of repayment thereof or otherwise), or (ii) unless
consented to in writing by Party A (or any of its Affiliates), any amendment,
modification, addition, waiver or consent thereto or thereof.
(i)
Foreign Account Tax Compliance Act. The following provision shall apply in
respect of the ISDA Master Agreement between the parties (including the Schedule
thereto, any Credit Support Annex and each Transaction that has been or will be
entered into thereunder) and shall survive the termination of this Transaction
and this Confirmation:



“Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” as used in Part 2(a) of this
Schedule (Payer Tax Representation) and “Indemnifiable Tax” as defined in
Section 14 of this Agreement shall not include any U.S. federal withholding tax
imposed or collected pursuant to Sections 1471 through 1474 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), any current or future regulations
or official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a "FATCA
Withholding Tax"). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of this Agreement.”


(j)
Pari Passu. In addition to the Events of Default specified in Section 5(a) of
this Agreement, it shall be an Event of Default under this Agreement with
respect to Party B if any collateral, guaranty, letter of credit, comfort letter
or any other form of security or credit support, or any interest in any of the
foregoing (collectively, the “Security”) is given or pledged to secure or
otherwise support Party B’s obligations under any other “swap agreement” (as
defined in 11 U.S.C. § 101) or any loan, bond, financing, private placement or
any other extension of credit to Party B (“Other Obligations”), whether made to
Party B individually or jointly with any other person or entity, and whether or
not such obligations would be owed to Party A or to any other lender, creditor
or swap agreement party (“Other Creditor”) and either of the following events
occurs:


10

--------------------------------------------------------------------------------

Exhibit 10.1



(i)at the time such Security is given or pledged or at any time thereafter, (A)
Party B’s obligations under this Agreement fail to be secured by such collateral
on the same terms in all relevant respects (including, without limitation, the
perfection of any security interest) and on a pari passu and pro rata basis with
the most senior class of such Other Creditors, or (B) in the case of any other
form of Security (including a guaranty, letter of credit or comfort letter),
Party B’s obligations under this Agreement fail to be supported on the same
terms in all relevant respects and in the same proportionate amount as are
applicable to the most senior class of such Other Creditors (in either case,
whether as the result of repayment or satisfaction of such Other Obligations, or
the security documents failing to cover Party B’s obligations hereunder, or
Party A failing or ceasing to be a party to such security documents or to any
such Other Obligations, or otherwise); or


(ii)any notice or consent is given or any other action is taken that (A) would
cause the Security, or the security interest in or lien on collateral comprising
the Security, to be released, realized upon, liquidated, sold, transferred,
conveyed or otherwise disposed of, whether as the result of repayment of
obligations owing to such other creditors or pursuant to the terms of any
security document or otherwise, and irrespective of whether or not Party A or
any of its Affiliates in its capacity as agent, lender or payee with respect to
such Other Obligations is giving such notice or consent or is taking such
action, or (B) would adversely alter or impair any of Party A’s rights,
interests or benefits in or pertaining to the Security, any security document or
any other document executed in connection therewith (whether such action is in
the form of an amendment, modification, waiver, approval, consent or otherwise).
Part 6. Additional Terms for FX Transactions and Currency Options


(a)
ISDA FX and Currency Option Definitions. The 1998 FX and Currency Option
Definitions published by the International Swaps and Derivatives Association,
Inc., the Emerging Markets Traders Association and The Foreign Exchange
Committee (the “1998 FX and Currency Option Definitions”) are hereby
incorporated by reference in, and shall form part of, this Agreement and each
Confirmation relating to any “Currency Option Transaction” or “FX Transaction”
as defined in the FX and Currency Option Definitions, except as otherwise
specifically provided herein or in the relevant Confirmation.



(b)
FX Transactions.



Netting of FX Transactions. Section 2(c) shall not apply to FX Transactions.
Instead, the following provision will apply to FX Transactions:


If amounts in the same currency would be due by both parties in respect of the
same Settlement Date (or other payment or delivery date) under two or more FX
Transactions between the same pair of Offices of the parties (assuming
satisfaction of each condition precedent), then the obligations of the parties
for those amounts will be discharged automatically, and if one party’s
obligation in that currency would have been greater, replaced by an obligation
of that party to pay or deliver the amount of that difference to the other party
on that Settlement Date or date.


(c)
Currency Option Transactions.



(i)Currency Option Transaction Premiums. If any Premium of a Currency Option
Transaction is not received on the Premium Payment Date, then the Seller may
elect to either (A) accept late payment of that Premium, or (B) give written
notice of that nonpayment and, if that payment is not received within one Local
Business Day of that notice, either (1) treat the related Currency Option
Transaction as void, or (2) treat that non-payment as an Event of Default under
Section 5(a)(i) of this Agreement. If the Seller elects to act under clause (A)
or (B)(1) of the preceding sentence, then the Buyer shall pay on demand all
out-of-pocket costs and actual damages incurred by the Seller in connection with
that

11

--------------------------------------------------------------------------------

Exhibit 10.1

unpaid or late Premium or void Currency Option Transaction, including, without
limitation, interest on that Premium in the same currency as that Premium at the
Default Rate and any other costs or expenses incurred by the Seller to
compensate it for its loss of bargain, cost of funding or loss incurred as a
result of terminating, liquidating, obtaining or re-establishing a delta hedge
or other related trading position with respect to that Currency Option
Transaction.


(ii)Netting of Currency Option Transactions. Section 2(c) of this Agreement
shall not apply to Currency Option Transactions. Instead, the following
provisions will apply to Currency Option Transactions:


(A)If Premiums in the same currency would be due by both parties in respect of
the same Premium Payment Date under two or more Currency Option Transactions
between the same pair of Offices of the parties (assuming satisfaction of each
condition precedent), then the obligations of the parties for those Premiums
will be discharged automatically, and if one party’s obligation in that currency
would have been greater, replaced by an obligation of that party to pay or
deliver the amount of that difference to the other party.


(B)If amounts in the same currency (other than Premiums) would be due by both
parties in respect of the same Settlement Date (or other payment or delivery
date) under two or more Currency Option Transactions between the same pair of
Offices of the parties (assuming satisfaction of each condition precedent), then
the obligations of the parties for those amounts will be discharged
automatically, and if one party’s obligation in that currency would have been
greater, replaced by an obligation of that party to pay or deliver the amount of
that difference to the other party on that Settlement Date or date.
(C)For matching Currency Option Transactions, any unexercised Call or Put
written by a party will automatically be terminated and discharged, in whole or
in part, as applicable, against any unexercised Call or Put, respectively,
written by the other party upon the payment in full of both Currency Option
Transaction Premiums. Currency Option Transactions are “matching” only if both
(i) are granted for the same Put Currency, Call Currency, Expiration Date,
Expiration Time, and Strike Price, (ii) have the same exercise style (e.g.,
American, European or Asian) including the same exercise terms, and (iii) are
entered into by the same pair of Offices of the parties. For any partial
termination and discharge (where the Currency Option Transactions are for
different amounts of the Currency Pair), the remaining portion of the Currency
Option Transaction shall continue to be a Currency Option Transaction under this
Agreement.


(d)
Notice of Exercise. Notwithstanding Section 3.5 (g) of the 1998 FX and Currency
Option Definitions, a Notice of Exercise may be delivered by facsimile for
purposes of exercising a Currency Option only if, after reasonable efforts have
been made by the Buyer to deliver such Notice of Exercise orally by telephone,
Buyer is unable to reach an appropriate person at the Seller by telephone on the
relevant day for purposes of exercising such Currency Option on that day.
Whenever a Notice of Exercise has been given orally by telephone, a confirmation
of such Notice of Exercise may be delivered in writing by facsimile or by any
other means specified therefore in the relevant Confirmation.



Part 7. Swap Trading Relationship Documentation


(a)
Required Notifications. Regulation 23.504 of the CFTC requires that we include
in “swap trading relationship documentation” (“STRD”) such as this Agreement
certain provisions regarding clearing and our status (and, if applicable, our
counterparty’s status) as an “insured depository institution,” “financial
company” or “covered financial company”.



(i)
Orderly Liquidation Authority



(A)
Party A hereby notifies Party B that it is an “insured depository institution”


12

--------------------------------------------------------------------------------

Exhibit 10.1

as defined in 12 U.S.C. §1813 (an “Insured Depository Institution”) and a
“financial company” as defined in Section 201(a)(11) of the Dodd-Frank Act, 12
U.S.C.
§5381(a)(11) (“Financial Company”).


(B)
Party B hereby notifies Party A that Party B is neither an Insured Depository
Institution nor a Financial Company.



(C)
Each party agrees to provide notice to the other party if it becomes, or ceases
to be, an Insured Depository Institution or a Financial Company.



(D)
In the event that either party is a “covered financial company” (as defined in
Section 201(a)(8) of the Dodd-Frank Act, 12 U.S.C. 5381(a)(8)) or an Insured
Depository Institution for which the Federal Deposit Insurance Corporation
(“FDIC”) has been appointed as a receiver (the “covered party”), certain
limitations under Title II of the Dodd-Frank Act or the Federal Deposit
Insurance Act of 1950, as amended, may apply to the rights of the non-covered
party to terminate, liquidate, or net any Swap by reason of the appointment of
the FDIC as receiver, notwithstanding the agreement of the parties in the swap
trading relationship documentation, and the FDIC may have certain rights to
transfer Swaps (as defined below) of the covered party under Section
210(c)(9)(A) of the Dodd-Frank Act, 12 U.S.C. § 5390(c)(9)(A), or 12 U.S.C. §
1821(e)(9)(A).

(ii)
Clearing. Party A hereby notifies Party B that, upon acceptance of a Swap by a
“derivatives clearing organization” as defined in Commodity Exchange Act (“CEA”)
and CFTC Regulations (“DCO”), the original Swap between the parties is
extinguished, is replaced by equal and opposite Swaps with the DCO, and all
terms of the Swap shall conform to the product specifications of the cleared
Swap established under the DCO’s rules.



(b)
Swap Valuation Terms. CFTC Regulation 23.504(b)(4) requires that our STRD with
“financial entities” include an agreement on the process (which may include any
agreed upon methods, procedures, rules, and inputs) for determining the value of
each Swap at any time from its execution to termination, maturity, or
expiration, for purposes of complying with the margin and risk management
requirements of CEA §4s(e) and CEA §4s(j) (“Swap Valuation Terms”). If you are a
“financial entity” as defined in CEA §2(h)(7)(C)(i), this Agreement shall be
deemed to incorporate by reference the Swap Valuation Terms that are available
to you for downloading at:



http://images-mail.wellsfargoemail.com/Web/WellsFargoWholesaleServices/{e9ddb6fb-6718-460c-8671-
d2914f0e9779}_2388TOBAddISVT.pdf


(c)
Scope of STRD Provisions. The terms of this Part 7 only apply to swaps (“Swaps”)
as defined in Section 1a(47) of the CEA and Regulation 1.3(xxx) of the CFTC. The
term “Swap” does not include a swap once it has been cleared by a DCO, without
prejudice to provisions that expressly apply to a cleared swap. To the extent
that any provision of this Part 7 has the purpose of meeting a legal or
regulatory requirement, compliance by the parties with such provision shall be
required only to the extent required and only for the period during which, and
only in respect of the relevant Swap, class of Swap or class of counterparty to
which, such legal or regulatory requirement applies. For purposes hereof,
compliance is subject to any applicable legal or regulatory effective or
compliance dates, any no-action or other relief that may be granted by the CFTC
or its staff from time to time, and any CFTC interpretation of such legal or
regulatory requirement.






13

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized signatories as of the date hereof.




WELLS FARGO BANK, N.A.




By: /s/John Miechkowski
Name:    John Miechkowski
Title:    Authorized Signatory




GENTEX CORPORATION


By: /s/Steve Downing
Name: Steve Downing
Title: CFO, VP of Finance



14